The attorneys for the respective parties on this appeal from an order of the Family Court, Nassau County, entered January 7, 1976, have agreed, after a conference held before Hon. Harry Gittleson on March 8, 1976, that the appeal be withdrawn, and thereupon signed a stipulation to such effect, which stipulation includes certain other provisions. In accordance with the foregoing, the appeal is deemed withdrawn, without costs or disbursements, subject to restoration, upon notice, no later than June 30, 1976. Gulotta, P. J., Hopkins, Martuscello, Latham and Cohalan, JJ., concur.